IN THE
                         TENTH COURT OF APPEALS

                                No. 10-13-00159-CR

EALON CHARLES SCOTT,
                                                           Appellant
v.

THE STATE OF TEXAS,
                                                           Appellee


                          From the 220th District Court
                            Hamilton County, Texas
                            Trial Court No. CR 7755


                            ABATEMENT ORDER


      Ealon Charles Scott was convicted of evading arrest and sentenced to 10 years in

prison. He was represented at trial and is represented on appeal by appointed counsel.

Scott and his appointed counsel have filed a motion in this Court to appoint new

appellate counsel. This Court does not have such authority. See TEX. CODE CRIM. PROC.

ANN. art 26.04(j)(2) (West Supp. 2012); Noland v. State, 261 S.W.3d 926 (Tex. App.—Waco

2008, order); Enriquez v. State, 999 S.W.2d 906, 907 (Tex. App.—Waco 1999, order)

(construing predecessor to current statute; see Acts 1987, 70th Leg., ch 979 § 2, amended
by Acts 2001, 77th Leg., ch 906, § 6). By the motion, the Court has been informed that,

due to a family emergency, counsel has moved out of the district and can no longer

represent Scott on appeal. Scott’s brief was due in this Court on September 9, 2013.

        Accordingly, this appeal is abated to the trial court to hold a hearing within 28

days from the date of this order to consider whether Scott is still indigent and if so,

whether to discharge Scott’s currently appointed counsel and to appoint new appellate

counsel for Scott. Supplemental Clerk’s and Reporter’s Records containing the trial

court’s written or oral findings and rulings are ordered to be filed within 42 days from

the date of this order.




                                         PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal abated
Order issued and filed September 12, 2013




Scott v. State                                                                     Page 2